251 F.3d 918 (11th Cir. 2001)
ARKWRIGHT MUTUAL INSURANCE CO., Plaintiff-Appellant,v.BANK OF AMERICA, N.A. (SOUTH), f.k.a. NationsBank of Florida, N.A., NATIONSBANK, N.A. (SOUTH), Defendant-Appellee.
No. 99-11396.
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT.
Feb. 6, 2001.May 16, 2001.

Appeal from the United States District Court for the Southern District of Florida(No. 96-02969-CV-ASG; Alan S.Gold, Judge.
Before GODBOLD, COX and MESKILL*, Circuit Judges.

Prior report: 212 F.3d 1224
BY THE COURT:

1
The parties' joint motion to dismiss this appeal with prejudice, due to settlement, with the parties bearing their own costs and attorneys' fees, is GRANTED.


2
All remaining pending motions are DENIED AS MOOT.


3
On its own motion, the Court hereby WITHDRAWS its published opinion in this appeal.  See Key Enterprises of Delaware, Inc. v. Venice Hospital, 9 F.3d 893, 894-5 (11th Cir. 1993) (en banc).



NOTES:


*
  Honorable Thomas J. Meskill, U.S. Circuit Judge for the Second Circuit, sitting by designation.